Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Specification
The title of the invention is very long and wordy.  A new title is suggested that clearly indicates the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 11-14 and 18 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Pal ( State of the Art: Dynamic Voltage Restorer for power Quality Improvement.) section 9 in view of Gupta (U.S. 2018/0366942) and in further view of Mosman (US 7,459,803).
Regarding claim 1 Pal teaches an arrangement for compensating for voltage dips in a power supply network,
the arrangement (see Fig. 8) comprising:
at least one first converter system (see VSI1); and
a second converter system (see VSI2), link circuits of the at least one first converter system and the second converter system being coupled (see common DC link), wherein the at least one first converter system is connected to a first distribution (see Load 1) and the second converter system is connected to a second distribution (see Load 2).
Yet Pal does not disclose wherein the link circuits include two independent line paths through which the first and second converters are coupled, and each independent line path is directly connected to a battery system.
However, Gupta in the same field teaches the link circuits include two independent line paths through which the first and second converters are coupled (see 204a and 204b, Fig. 2).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal with the teachings of Gupta by having the link circuits include two line paths through which the first and second converters are coupled, and each line path is directly connected to a battery system   in order to in order to reduce the size of components by dividing the maximum output between each line and add a redundant arrangement in the case failure.
Further Mosman in the same filed teaches each independent line path is directly connected to a battery system for compensating voltage dips (col 19 lines 32-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal with the teachings of Mosman by having each independent line path is directly connected to a battery system for compensating voltage dips in order to allow maximum amount of ride through capabilities by adding local potential (i.e. batteries) in a redundant system. 
Regarding claim 2 The combination teaches at least one first converter and the second converter system is connected to system is connected to the first distribution. 
Yet, does not disclose  a first decoupling inductor and a first voltage measurement and the second converter system is connected to the second distribution with a second decoupling inductor and a second voltage measurement.
However, Mosman in the same filed teaches a first decoupling inductor and a first and the second distribution with a second decoupling inductor  (See Fig. 2 in-line Inductive Reactor 140, 140')
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal section 9 with the teachings of Mosman by having a first decoupling inductor and a first and the second distribution with a second decoupling inductor  in order to limit current spikes within the system and limit propagation of disturbances. 
However, Nakatsuka the same filed teaches before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching (para 0031 and 0032, 0035-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal section 9 with the teachings of Nakatsuka by having before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching in order to provide accurate transition and power flow direction.
Regarding claim 3 Pal teaches wherein the at least one first converter system and the second converter system are each embodied as a DC/AC converter system (see VSI1 and VSI2).
Regarding claim 11 The combination teaches wherein the at least one first converter system is connected to the first distribution with a first decoupling inductor and a first voltage measurement and the second converter system is connected to the second distribution with a second decoupling inductor and a second voltage measurement (para 0031 and 0032, 0035-0038; Nakamura).
Regarding claim 12 The combination teaches wherein the at least one first converter system and the second converter system are each embodied as a DC/AC converter system (see VSI1 and VSI2; Pal section 9).
Regarding claim 13 The combination teaches wherein the coupling of the link circuits comprises battery systems (Fig. 1: Battery 16).
Regarding claim 14 The combination teaches wherein the first distribution and the second distribution are each embodied as a medium-voltage distribution (Location of DVR; Pal section 9).
Regarding claim 18 the combination teaches a system, comprising:
an arrangement (Fig. 8);
a first network infeed; and
a second network infeed, the first network infeed being connected to a first distribution via a first transformer and a first switch, and the second network infeed being connected to a second distribution via a second transformer and a second switch (see Fig. 8)
wherein the arrangement comprises: at least one first converter system; and a second converter system, link circuits of the at least one first converter system and the second converter system being coupled (see common DC link), wherein the at least one first converter system is connected to a first distribution (see Load 1)  and the second converter system is connected to a second distribution (see Load 2), 
Yet Pal does not disclose the link circuits include two independent line paths, and each independent line path is directly connected to a battery system for compensating for voltage dips.
However, Gupta in the same field teaches the link circuits include two independent line paths (see 204a and 204b, Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal with the teachings of Gupta by having the link circuits include two line paths through which the first and second converters are coupled, and each line path is directly connected to a battery system   in order to in order to reduce the size of components by dividing the maximum output between each line and add a redundant arrangement in the case failure.
Further Mosman in the same filed teaches each independent line path is directly connected to a battery system for compensating voltage dips (col 19 lines 32-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal with the teachings of Mosman by having each independent line path is directly connected to a battery system for compensating voltage dips in order to allow maximum amount of ride through capabilities by adding local potential (i.e. batteries) in a redundant system. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and Gupta and Mosman in view  section 1.2 Pal.
Regarding claim 4 The combination teaches the arrangement  yet does not disclose the coupling of the link circuits comprises battery systems.
However section 1.2 teaches that the coupling of the link circuits comprises battery systems (see page 84-86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of section 1.2 by having the coupling of the link circuits comprises battery systems in order to provide real power. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and Gupta and Mosman in view of section 4 Pal.
Regarding claim 5 The combination teaches the arrangement  yet does not disclose the first distribution and the second distribution are each embodied as a medium-voltage distribution.
However section 4 teaches that the first distribution and the second distribution are each embodied as a medium-voltage distribution (see page 83). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of section 4 by having the first distribution and the second distribution are each embodied as a medium-voltage distribution in order to provide high power control to large distribution system. 
Claims 6-9, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9, Gupta, Mosman in view of 6 section Pal.
Regarding claim 6 The combination teaches a system, comprising:
the arrangement of claim 1;
a first network infeed (see DVR-1, Fig. 8); and
a second network infeed (see DVR-2, Fig. 8),
wherein the first network infeed being connected to the first distribution via a first transformer (see inside DVR1 Fig. 8) and, and
the second network infeed is being connected to the second distribution via a second transformer (see inside DVR1 Fig. 8). 
However, the combination does not disclose a first switch and a second switch.
Yet, section 6 teaches the use of switches ( a first switch and a second switch) page 86. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified section 9 with the teachings of section 6 by having the use of switches ( a first switch and a second switch) in order to provide isolated from the system and providing an alternative path for current paths.  
Regarding claim 7 the combination disclose wherein in a first state of the arrangement, the first switch is closed and the second switch is open and in a second state of the arrangement, the first switch is open and the second switch is closed, resulting in one of the first network infeed and the second network infeed being electrically connected to one of the first distribution and the second distribution (see page 86 and 91).
Regarding claim 8 the combination disclose wherein in a normal state, the first switch and the second switch are closed and in a failure state, either the first switch is opened or the second switch is opened, resulting in one of the first network infeed and the second network infeed being electrically connected to one of the first distribution and the second distribution (protection mode, standby mode and Injection/boos mode).
Regarding claim 9 the combination of section 9 and 6 disclose the first distribution is electrically connected to the second distribution via a back-to-back link (see Fig. 8).
Regarding claim 15 the combination of section 9 and 6 disclose in a normal state, the first switch and the second switch are closed and in a failure state, either the first switch is opened or the second switch is opened, resulting in one of the first network infeed and the second network infeed being electrically connected to one of the first distribution and the second distribution (protection mode, standby mode and Injection/boos mode).
Regarding claim 16 the combination of section 9 and 6 disclose the first distribution is electrically connected to the second distribution via a back-to-back link (see Fig. 8).
Regarding claim 19 the combination of section 9 and 6 disclose wherein the first distribution is electrically connected to the second distribution via a back-to-back link (see Fig. 8).
.
Claim 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and 6  and Gupta and Mosman in further view of Nakatsuka (US 2014/0167701)
Regarding claims 10, 17 and 20 the combination teaches the system a switchover of a switch, yet does not disclose wherein, before a switchover of a switch, measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching.
However, Nakatsuka the same filed teaches before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching (para 0031 and 0032, 0035-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal section 9 and 6 with the teachings of Nakatsuka by having before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching in order to provide accurate transition and power flow direction.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-3, 5-12, 14-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gupta and Mosman.	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836
September 10, 2022